DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election without traverse of claims 1-10 of group I in the reply filed on 09/29/2022 is acknowledged.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaltout (Shaltout, Amr, "Photonic Metasurfaces for Spatiotemporal and Ultrafast Light Control" (2015). Open Access Dissertations. 1145. https://docs.lib.purdue.edu/open_access_dissertations/1145) (Amr Shaltout).
Regarding Claim 1, Shaltout  discloses a laser beam steering system, comprising: a laser source which produces a pulsed laser light beam with a frequency comb spectrum; a metasurface [See page 70 and Fig. 7.1]; configured to i) receive the pulsed laser [See Pages 79-81 and Figs 7.1 and 10];  ii) generate a diffracted pulsed laser output at different frequencies with a beam at a center frequency normal to the metasurfac [See Pages 79-81 Figs 7.1 and 10]; and iii) directing light at different frequencies onto different foci at a focal plane, light propagating from the focal plane leads to generation of one or more optical beams that are controlled in space and time [See Pages 70, 78-81 and Figs. 7.1 and 7.10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaltout (Shaltout, Amr, "Photonic Metasurfaces for Spatiotemporal and Ultrafast Light Control" (2015). Open Access Dissertations. 1145. https://docs.lib.purdue.edu/open_access_dissertations/1145) (Amr Shaltout).
in view of Griffis et al. (US 7,830,442) (Andrew Griffis).
Regarding Claim 2, Shaltout doesn’t explicitly disclose a detector that receives back reflected light from an object on which the propagated light is incident and thereby configured to build an image of the object.
However, Griffs discloses a detector that receives back reflected light from an object on which the propagated light is incident and thereby configured to build an image of the object [See Col 10, lines21-24, Col 16, lines, lines 51-56, Col 18, lines 7-13 and Fig.  9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Shaltout to add the teachings in Griffs as above, to provide a method that Enables generating three-dimensional image without any noise components and temperature-based effects due to quick and complete digitization of signals [See Griffs abstract].
Regarding Claim 3, Shaltout discloses wherein the metasurface comprises a metal selected from the group consisting essentially of gold, silver, copper, aluminum, titanium nitride, and zirconium nitride [See Page 2, Paragraph 1].
Regarding Claim 4, Shaltout discloses wherein where the metasurface comprises a dielectric selected from the group consisting essentially of silicon, germanium, alumina, silica, titanium dioxide, and gallium arsenide [See Page 5, Paragraph 1 and Pag 31, Paragraph 1].
Regarding Claim 5, Shaltout discloses wherein where the metasurface comprises an oxide material selected from the group consisting essentially of indium titanium oxide, and aluminum doped zinc oxide [See Page 6, Paragraph 4].
Regarding Claim 6, Shaltout doesn’t explicitly disclose wherein the system forms a LIDAR system.
However, Griffs discloses wherein the system forms a LIDAR system [See abstract and Col 10, Lines 21-24, Col 18, lines 7-12 and Figs. 8-9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Shaltout to add the teachings in Griffs as above, to provide a method that Enables generating three-dimensional image without any noise components and temperature-based effects due to quick and complete digitization of signals [See Griffs abstract].
Regarding Claim 7, Shaltout doesn’t explicitly disclose wherein the detector comprises a streak camera.
However, Griffs discloses wherein the detector comprises a streak camera [See Col 19 - Col 20 and Fig. 9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Shaltout to add the teachings in Griffs as above, to provide a method that Enables generating three-dimensional image without any noise components and temperature-based effects due to quick and complete digitization of signals [See Griffs abstract].
Regarding Claim 8, Shaltout doesn’t explicitly disclose wherein the detector comprises an on-chip solid-state ultrafast streak camera.
However, Griffs discloses wherein the detector comprises an on-chip solid-state ultrafast streak camera [See Col 19 - Col 20 and Fig. 9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Shaltout to add the teachings in Griffs as above, to provide a method that Enables generating three-dimensional image without any noise components and temperature-based effects due to quick and complete digitization of signals [See Griffs abstract].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shaltout (Shaltout, Amr, "Photonic Metasurfaces for Spatiotemporal and Ultrafast Light Control" (2015). Open Access Dissertations. 1145. https://docs.lib.purdue.edu/open_access_dissertations/1145) (Amr Shaltout).
in view of Griffis et al. (US 7,830,442) (Andrew Griffis), and further in view of Lowell (US 20160124285) (John R Lowell).
Regarding Claim 9, Shaltout and Griffs don’t explicitly disclose wherein the laser source comprises an on-chip micro-ring frequency-comb generator.
However, Lowell discloses wherein the laser source comprises an on-chip micro-ring frequency-comb generator [See Paragraphs 17 and Fig. 2].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Shaltout and Griffs to add the teachings in Lowell as above, to provide a control circuit that a tunable center frequency that is configured to filter the frequency comb and select the subset of the comb frequencies for output based on a given reference input signal and according to the target frequency [See Lowell abstract].
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487